Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim filed to recover for payment of undercharge upon a shipment of one steam shovel and one carload of sand amounting to One Hundred Forty-nine 64/100 ($149.64) Dollars. The Attorney General comes and offers no dispute relative to the claim here presented and recommends that the award be allowed and therefore this court recommends that the claimant be allowed the amount claimed the sum of One Hundred Forty-nine 64/100 ($149.64) Dollars.